The opinion of the court was delivered by
Mr. Justice Pope.
Jefferson M. Way, having been convicted of murder and sentenced to death, now appeals to this court on nine grounds of appeal. The report of the case should contain the charge of the Circuit Judge arid the grounds of appeal. Such being the case, we will not reproduce them here.
1 The first ground relates to the denial of the defendant’s motion upon the absence of witnesses to continue the case. It seems that two of the witnesses had entered into a recognizance conditioned for their appearance to testify at the trial, and two had been served with subpoena tickets for that purpose. It was the second term after indictment found, the trial having been postponed at the first term on defendant’s motion. This matter of continuance is confined to the wise discretion of the Circuit Judge, as this court has repeatedly and uniformly held.
*3462 *345In the second ground of appeal, exception is taken to the *346Circuit Judge having charged, as requested by the solicitor, that “no provocation will excuse one of the crime of murder, where the weapon used indicates an intention to take life, unless such provocation is accompanied with unlawful violence or an apparent intention to do great bodily harm. ’ ’ This charge of the j udge is sound in law. See cases of State v. Jackson, 32 S. C., 27-43; State v. Levelle, 34 Id., 120-124.
3 Exception is next taken (third ground) to the charge of the judge of the request of the solicitor, “When self-defence is XDleaded, it must be proved by a preponderance of evideuce,” because he did not add to such words, language to the effect that if, upon the whole testimony, the jury entertains a reasonable doubt as to any material point, the defendant must be accorded the benefit of such doubt. The appellant admits the x>roposition of law to be correct, but insists that these words should have been added. By reference to the “Case,” it will abundantly appear that the Circuit Judge was exceedingly careful to vouchsafe in his charge the benefit of all doubts in favor of the prisoner. This may be done at the time the request is passed upon or afterwards, provided the jury is not left in any doubt as to the application of the principle.
4 We will next notice the fourth ground of appeal, which complains that, after the judge had charged the fourteen requests of the defendant as sound in law, he immediately stated that he would himself succinctly state the law ax>plying to the case. It will be found that, in the judge’s charge to the jury, he states that he will suspend his own presentation of the law until he has passed upon the requests to charge of the solicitor and the defendant. Having finished this, he then announces that he will continue his own presentation of the law. We are unable to see how this impinges upon the rights of the defendant. If complaint were made that, in the judge’s subsequent charge, he had impinged upon the requests to charge that he had announced to the jury were the law, we could see more force in this objection; but such is not the force of appellant’s exception. We see no error here.
*3475 *346The next (5th) exception objects to the use of the words, “combat” and “struggle,” in a further part of the judge’s *347charge, when he is endeavoring to assist the jury to understand his definition of manslaughter. We have carefully considered.this matter, and for this purpose have carefully examined the charge of the judge as found in the “Case,” to see if this exception was well founded. In candor, we are obliged to say that we cannot see its force. “Combat” and “struggle” are not unusual words in our every day life, and the j ury may very well be understood to fully comprehend their meaning. Certainly no exception was taken to their use at the time. It is a very safe practice to call the judge’s attention to anything likely to mislead at the time it occurs, so that any ambiguity of language may be corrected. Although this was not done, there was no error here.
6 The next exception (sixth) relates to the use of words by the Circuit Judge: “I cannot do anything towards brushing away the sophistries of counsel.” When we consult the charge of. the judge, we find that these words occur when he is stating exactly and fully the restrictions of the law upon the judge endeavoring to comment upon the facts in testimony to the jury. There is not the slightest indication of any personal application of these words to any particular counsel. We cannot see that the defendant was in anywise prejudiced by this remark.
7 The seventh exception is next in order, and relates to the use of the words by the judge: “You are not responsible for the judgment; you are not responsible for the result.” Of course, j uries are not responsible for the judgment or the result, but sometimes it becomes highly important to have them realize this truth. There is no error here.
8 As to the eighth ground of appeal, it should suffice that the “Case” does not give us a sight of the testimony at the trial. We are unable to see what facts were admitted by the defence or the State. In the form in which these questions are asked, as serving to stimulate an apprehension by the jurors of the testimony offered before them, we cannot say there was any error.
*3489 *347Lastly, the ninth exception relates to something that occurred after the trial had begun, in this wise: The defendant *348made an affidavit that he saw one of the prosecuting witnesses, after the adjournment of court, walk out of the court house with one of the jurors, and that they had a conversation; and an affidavit of the constable was to the same effect. Neither deponent stated what was said in the conversation; indeed, they did not know. It should be remarked that the trial lasted more than one day, and the jury were allowed to separate after the close of each day’s work. While, of course, it is highly necessary that the verdicts of juries should be accepted as the result of the unbiased judgment of the twelve members thereof, and, while it is highly improper that any conversation should be had with a juror while he is charged with the trial of a cause upon the matter undergoing investigation, still the practice is sustained in this State of allowing jurors to separate after the day’s session of the court, even in murder cases; and, unless it was established that some corrupt act, or highly improper influence, had been exercised to control a juror in reaching his verdict, it would not be error on “the part of a Circuit Judge to refuse to set aside a verdict upon the bare suspicion that something improper had occurred.
10 It is the judgment of this court, that the judgment of the Circuit Court be affirmed,1 and that the case be remanded to the Circuit Court for Orangeburg County, for the purpose of having a new day assigned for the execution of the sentence heretofore imposed.